Judgment unanimously modified, on the law, and as modified, affirmed, in accordance with the following memorandum: Special Term properly held that the various adjustment committee hearings were a nullity since they violated the Regulations of the Department of Correctional Services then in effect (7 NYCRR 252.5 [e] [3] [repealed June 15, 1983]). It properly expunged all references to those proceedings from petitioner’s institutional records. Special Term, however, failed to direct the deletion from petitioner’s records of any reference to petitioner’s classification as a security risk which may have resulted from the adjustment committee’s proceedings. Such a direction should have been made and we modify the order to include it. (Appeal from judgment of Supreme Court, Wyoming County, Wolfgang, J.—art 78.) Present—Dillon, P. J., Hancock, Jr., Doerr, Green and Schnepp, JJ.